DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
As per claim 1, the limitation “wherein the embedded controller is further operable to command the one or more controllers to extend and retract the plural feet through the first and second wireless radios based upon one or more predetermined conditions” should be “wherein the embedded controller is further operable to command the one or more controllers to extend and retract the plural feet through wireless command signals sent by the first and second wireless radios based upon one or more predetermined conditions”.
As per claim 10, the limitation “extending the feet from the bottom surface when the keyboard is distal the display, the feet extending to support the keyboard bottom surface over top of a support surface without touch the support surface when the feet rest on the support surface thereby reducing introduction of contaminants at the bottom surface” should be “extending the feet from the bottom surface when the keyboard is distal to the display, the feet extending to support the bottom surface of the keyboard a top of a support surface without touch the support surface when the feet rest on a support area of the support surface to thereby reduce introduction of contaminants at the bottom surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyles (US 20180210515) in view of Wang (US 20130222995) in view of Dawson (US 20150351271).
As per claim 10, Lyles discloses a method for supporting a keyboard (Fig. 1, #18) on a display (#14; [0021]), the method comprising:
detecting whether the keyboard (#18) rests on the display (#14) or is distal to the display ([0026]; [0034]-[0035]).
However, Lyles does not teach the method comprising:
retracting feet into a bottom surface of the keyboard when the keyboard rests on the display, the feet retracted to within the bottom surface to rest the bottom surface on the display; and
extending the feet from the bottom surface when the keyboard is distal the display, the feet extending to support the keyboard bottom surface over top of a support 
Wang teaches the method comprising:
retracting feet (Fig. 5, #160) into a bottom surface (#131) of the keyboard (#100; [0020]-[0028]), the feet (#160) retracted to within the bottom surface (#131; [0024]; [0027]); and
extending the feet (#160) from the bottom surface (#131), the feet (#160) extending to support the keyboard bottom surface (#131) over top of a support surface without touch the support surface when the feet rest on the support surface ([0022]-[0024]; [0026]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the adjustment mechanism disclosed by Wang when the keyboard rests and is distal to the display of Lyles so that the keyboard can hold different inclinations which can be adjusted (Wang: [0032]). 
However, the prior art of Lyles and Wang do not explicitly teach the feet rest on the support surface thereby reducing introduction of contaminants at the bottom surface.
Wang, however, discloses on paragraph 0022, “The supporting member 160 is configured to protrude from the bottom plate 131 via the through hole 135 to support the keyboard 100 on a supporting surface”.
Wang further discloses on paragraph 0032, “In summary, the keyboard 100 includes the adjustment mechanism 140 which is able to adjust the distance the supporting member 160 protrudes from the bottom plate 131 when the keyboard 100 is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as the supporting member 160 (i.e., the feet) is configured to protrude from the bottom plate 131 (i.e., the bottom surface) to adjust the inclination of the keyboard over the supporting surface as disclosed by Wang would thereby reduce the introduction of contaminants at the bottom surface of the keyboard.
However, the prior art of Lyles and Wang do not explicitly teach the bottom surface configured to resist scratching the display.
Dawson teaches the bottom surface configured to resist scratching the display (Fig. 1, #12; [0017]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have secured the soft felt material disclosed by Dawson to the bottom surface of the keyboard disclosed by Lyles in view of Wang so as to prevent scratches on the display. 
As per claim 12, Lyles in view of Wang in view of Dawson discloses the method of Claim 10 further comprising:
detecting the keyboard (Lyles: #18) is on the display (Lyles: #14) with an embedded controller disposed in an information handling system (Lyles: [0026]); and
commanding the feet (Wang: #160) to retract by a communication from the embedded controller to the keyboard (Wang: [0020]-[0028]).

detecting a magnet (Lyles: #46) integrated in the keyboard (Lyles: #18) with a Hall sensor disposed in the information handling system (Lyles: [0026]).
As per claim 14, Lyles in view of Wang in view of Dawson discloses the method of Claim 12 wherein the detection of the keyboard further comprises:
detecting a shape of the keyboard with a touch detection surface integrated in the display (Lyles: [0026]).
As per claim 16, Lyles in view of Wang in view of Dawson discloses the method of Claim 10 wherein the extending the feet further comprises extending the feet by differential distances to provide an incline of the keyboard (Wang: [0022]-[0028]).
As per claim 17, Lyles discloses a keyboard ([0021]) comprising:
a keyboard module (Fig. 1, #18) having plural keys operable to accept end user inputs ([0021]);
a radio (#48) interfaced with the plural keys and operable to communicate the end user inputs to an information handling system (#10; [0027]);
response to detection of a display surface (#14) proximate the bottom frame and response to detection of a non-display support surface ([0026]).
However, Lyles does not explicitly teach a bottom frame supporting the keyboard module and having plural feet openings;
plural feet aligned to extend through and retract into the plural feet openings; and
one or more feet controllers interfaced with the plural feet and operable to retract the plural feet into the openings in response to detection of a display surface proximate 
wherein retraction of the plural feet rests a bottom surface of the keyboard on the display; and 
wherein extension of the plural feet lifts the bottom surface above the non-display support surface.
Wang teaches a bottom frame (Fig. 1, #131) supporting the keyboard module (#100) and having plural feet openings (#135; [0018]-[0021]);
plural feet (#160) aligned to extend through and retract into the plural feet openings ([0020]-[0028]); and
one or more feet controllers (#182) interfaced with the plural feet (#160) and operable to retract the plural feet (#160) into the openings and to extend the plural feet through the openings ([0023]-[0031]);
wherein retraction of the plural feet (#160) rests a bottom surface (#131) of the keyboard (#100; [0020]-[0028]); and 
wherein extension of the plural feet (#160) lifts the bottom surface (#131) above the non-display support surface ([0022]-[0024]; [0026]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the adjustment mechanism disclosed by Wang in response to detection of a display surface and a non-display support surface of Lyles so that the keyboard can hold different inclinations which can be adjusted (Wang: [0032]). 

Wang, however, discloses on paragraph 0022, “The supporting member 160 is configured to protrude from the bottom plate 131 via the through hole 135 to support the keyboard 100 on a supporting surface”.
Wang further discloses on paragraph 0032, “In summary, the keyboard 100 includes the adjustment mechanism 140 which is able to adjust the distance the supporting member 160 protrudes from the bottom plate 131 when the keyboard 100 is positioned on a supporting surface, thus the keyboard 100 can hold different inclinations, which can be adjusted”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as the supporting member 160 (i.e., the feet) is configured to protrude from the bottom plate 131 (i.e., the bottom surface) to adjust the inclination of the keyboard over the non-display support surface as disclosed by Wang would help prevent introduction of contaminants from the non-display support surface to the bottom surface of the keyboard.
However, the prior art of Lyles and Wang do not explicitly teach a scratch resistance bottom surface of the keyboard on the display.
Dawson teaches a scratch resistance bottom surface on the display (Fig. 1, #12; [0017]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have secured the soft felt material . 
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyles in view of Wang in view of Dawson in view of Sprenger (US 20150001368).
As per claim 11, Lyles in view of Wang in view of Dawson discloses the method of Claim 10.
However, the prior art of Lyles, Wang and Dawson do not teach detecting movement of the keyboard with an accelerometer disposed in the keyboard; and
in response to the detected movement, extending the feet from the bottom surface.
Sprenger teaches detecting movement with an accelerometer ([0074]); and
in response to the detected movement, extending the feet from the bottom surface ([0074]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the accelerometer of Sprenger disposed in the keyboard of Lyles in view of Wang and Dawson so as to provide a self leveling system for correcting the extension of the feet.
As per claim 20, Lyles in view of Wang in view of Dawson discloses the keyboard of Claim 17.
However, the prior art of Lyles, Wang and Dawson do not teach one or more accelerometers interfaced with the one or more feet controllers and operable to detect accelerations, the one or more feet controllers extending the plural feet in response to predetermined accelerations.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the accelerometer of Sprenger interfaced with the one or more feet controllers of Lyles in view of Wang and Dawson so as to provide a self leveling system for correcting the extension of the feet.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyles in view of Wang in view of Dawson in view of Basiji (US 20170315032).
As per claim 18, Lyles in view of Wang in view of Dawson discloses the keyboard of Claim 17 further comprising a magnet (Lyles: #46) disposed in a display (Lyles: #14; [0026]).
However, the prior art of Lyles, Wang and Dawson do not teach a magnetic sensor interfaced with the one or more feet controllers, the magnetic sensor operable to detect a magnet disposed in a display, the one or more feet controllers retracting the plural feet in response to the detecting the magnet.
Basiji teaches a magnetic sensor interfaced with the one or more feet controllers, the magnetic sensor operable to detect a magnet, the one or more feet controllers retracting the plural feet (Fig. 8, #804) in response to the detecting the magnet ([0111]; [0116]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the magnetic sensor disclosed by Basiji to detect the magnet disposed in the display of Lyles in view of 
As per claim 19, Lyles in view of Wang in view of Dawson discloses the keyboard of Claim 17 further comprising:
a magnet (Lyles: #46) disposed at a predetermined position (Lyles: [0026]).
However, the prior art of Lyles, Wang and Dawson do not teach a magnetic sensor disposed in the display detects the magnet to initiate a command from an information handling system integrating the display to the one or more feet controllers to retract the plural feet.
Basiji teaches a magnetic sensor detects the magnet to initiate a command from an information handling system to the one or more feet controllers to retract the plural feet (Fig. 8, #804; [0111]; [0116]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the magnetic sensor disclosed by Basiji disposed in the display of Lyles in view of Wang and Dawson so to provide a feedback system as to the degree to which the system is leveled.
Allowable Subject Matter
Claims 1-4 and 6-9 would be allowable if rewritten or amended to overcome the objections as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of an information handling system comprising a display and a peripheral keyboard sized to rest on a portion of the display does not teach or fairly suggest a first wireless radio disposed in the housing and interfaced with the embedded .
Response to Arguments
Applicant’s arguments with respect to claims 10 and 17 have been considered but are moot because the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622